Citation Nr: 1147439	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a cardiovascular disorder, diagnosed as atherosclerotic heart disease and congestive heart failure, due to exposure to herbicides. 

2. Entitlement to service connection for a pulmonary disorder, diagnosed as pulmonary hypertension, due to exposure to herbicides. 

3. Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides. 

4. Entitlement to service connection for chronic renal failure, claimed as due to exposure to herbicides. 

5. Entitlement to service connection for arterial hypertension, claimed as due to exposure to herbicides. 


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975. 

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In February 2009, the Board remanded the claim for additional development.  For the reasons explained below, the Board finds substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of service connection for chronic renal failure, claimed as due to exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam and exposure to herbicides is not presumed.

2.  A cardiovascular disorder was not shown during service, or for many years thereafter, and is not shown to be related to any incident of active service.

3.  A pulmonary disorder was not shown during service, or for many years thereafter, and is not shown to be related to any incident of active service.

4.  Diabetes mellitus was not shown during service, or for many years thereafter, and is not shown to be related to any incident of active service.

5.  Arterial hypertension was not shown during service, or for many years thereafter, and is not shown to be related to any incident of active service.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, diagnosed as atherosclerotic heart disease and congestive heart failure, claimed as due to herbicide exposure, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, to include as a result of in-service exposure to Agent Orange or any other herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  A pulmonary disorder, diagnosed as pulmonary hypertension, due to herbicide exposure, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, to include as a result of in-service exposure to Agent Orange or any other herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

3.  Diabetes mellitus, claimed as due to herbicide exposure, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, to include as a result of in-service exposure to Agent Orange or any other herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

4.  Arterial hypertension, claimed as due to herbicide exposure, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, to include as a result of in-service exposure to Agent Orange or any other herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011). 

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.313(a).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure. 

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. 
See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 -608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Presumptive service connection is warranted for certain identified disorders, including Type II diabetes and respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e) (2011).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.

The most recent issuance by the Secretary has added ischemic heart disease, Parkinson's disease, and hairy cell leukemia to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e) ). 

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44. 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the Veteran contends that that his current diagnoses of a cardiovascular disorder, pulmonary hypertension, diabetes mellitus and arterial hypertension are related to service.  In particular, he contends that as a Vietnam veteran, his claimed disorders should be granted presumptive service connection.  

The Veteran's DD-214 confirms that he had over one year foreign service; however, the same form also indicated that that the foreign service was in Germany.  The RO's request for confirmation of service in the Republic of Vietnam was returned by NPRC indicating that there was no indication in the personnel records of service in the Republic of Vietnam.  His original claim, submitted in January 2006, bears both a "no" to the direct question of whether he had ever served in Vietnam, and a "yes" to the question of whether he was ever exposed to herbicides.  A handwritten notation indicated he was exposed to herbicides in 1974, "Vietnam," on an "alert mission."  

On his April 2007 Notice of Disagreement, the Veteran referred to himself as a "Vietnam Veteran," though the Board observes that in no statement did he ever report where he set foot in the Republic of Vietnam or a more specific date than "1974."  The Board finds that by a preponderance of the evidence, he did not have service in the Republic of Vietnam and that there is no credible evidence he was ever exposed to herbicides.  Therefore, there is no presumption of service connection available for any of the claimed disorders.  As such, the claims are denied on a presumptive basis.

The statutory presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with competent proof establishing direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Board will consider entitlement to direct service connection. 

Service treatment records (STRs) are negative for any manifestations whatsoever of any cardiovascular disorder, pulmonary disorder, diabetes mellitus, or arterial hypertension.  The January 1975 Report of Physical Examination, conducted in Germany, found his heart, lungs and chest, vascular, and genitourinary systems clinically normal.  

The accompanying Report of Medical History does not bear one positive indication on in-service symptoms.  Specifically, the Veteran denied heart trouble, high or low blood pressure, sugar or albumin in the urine, shortness of breath or pain or pressure in the chest.  A handwritten notation at the conclusion of the form noted that he had "no current medical problems."  Therefore, a cardiovascular disorder, pulmonary disorder, diabetes mellitus, and arterial hypertension, or any symptoms reasonably attributed thereto, were not noted in STRs. 

Next, post-service evidence does not reflect a diagnosis of or treatment for any of the claims on appeal for many years after service discharge.  Specifically, the Veteran sought an evaluation from VA in January 2006, when he was described as a new patient.  The VA clinician assessed a history of hypertension, which the Veteran had had for more than twenty years, dating the onset to approximately 1986.  

The clinician also noted the Veteran had been assessed with diabetes mellitus one year prior, which date the onset to approximately 2005.  He also reported he had been told four years prior that he had an enlarged heart, but he never attended a follow-up appointment.  

In a February 2006 consultation, the Veteran reported he was in his usual state of health until approximately two weeks prior, when he began to experience shortness of breath.  He was admitted for inpatient treatment for congestive heart failure also in February 2006.  By March 2006, VA treatment reports referred to his admission diagnoses as including congestive heart failure, pulmonary hypertension, and diabetes mellitus.  By April 2006, he was discharged following the implanting of a defibulator.  The April 2007 notice of disagreement referred to his cardiovascular disorder as atherosclerotic heart disease.  

Private treatment records, as found in the underlying medical evidence for the Veteran's Social Security disability benefits application, include an August 2006 medical evaluation.  This evaluation included in its history that the Veteran had been diagnosed with arterial hypertension since 1975 and with diabetes mellitus since 2000.  There was no mention of his active service or of any exposure to herbicides.  

Post-service treatment records indicate that the Veteran was assessed with diabetes mellitus in either 2000 or 2005.  He reported first being warned about a symptom of a heart disorder four years prior to 2006 and he was diagnosed with congestive heart failure in March 2006.  The sole reference to pulmonary hypertension was found in a March 2006 VA treatment report.  Therefore, the objective medical evidence does not reflect continuity of symptomatology for a cardiovascular disorder, a pulmonary disorder, and diabetes mellitus since service.  

The Veteran had reported to VA clinicians in January 2006 that he had had hypertension for over 20 years with no mention of his service.  Only after the RO issued its rating decision denying service connection for hypertension in July 2006 is there a report by the Veteran to the August 2006 private physician who conducted the physical evaluation for Social Security disability benefits that he had had hypertension since 1975.  

As that date of onset is contradicted by objective service treatment reports which do not contain any such assessment or complaints, in addition to being contradicted by the Veteran's own January 1975 Report of Medical History in which he denied having high or low blood pressure, the report of an onset date for arterial hypertension being 1975 is not credible and not probative.  

As the objective, contemporary records contradict and outweigh the Veteran's current, general contentions of having experienced continuous symptomatology since service, the Board finds he has not experienced continuity of symptoms with regard to arterial hypertension.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report observable symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In the present case, however, the Veteran's general statements alleging continuity of symptoms are contradicted by his statements to VA clinicians of specific dates of onset, dated decades after service.  Therefore, continuity has not here been established, either through the medical evidence or through his lay statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cardiovascular disorder, arterial hypertension, pulmonary hypertension, or diabetes mellitus to active duty, to include any claims of herbicide exposure. 

In a February 2006 cardiology evaluation the VA clinician referred to the Veteran's pulmonary hypertension and decompensated congestive heart failure as having unknown etiologies; however, the same VA clinician later noted that the Veteran's very decreased LVEF, as noted in a recent echocardiogram, had a possible etiology in the Veteran's hypertensive heart disease or his history of chronic alcohol consumption.  

In a March 2006 VA cardiology-inpatient follow-up evaluation, the VA clinician opined that he strongly suspected that the Veteran's cariomyopathy was due to the hypertensive component of his history.  In a later April 2006 VA evaluation, while he was hospitalized for treatment of his congestive heart failure, the VA clinician noted there were multiple causes for the Veteran's recent decompensation, specifically, his anemia, which was untreated, his high blood pressure, which was poorly treated, and his hepatic disease.  

The Board observes that no VA clinician attributed any of the claimed disorders to service, and that during the VA clinician evaluations, the Veteran himself did not attribute these disorders, or their symptoms, to service.    

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993). 

In the present case, the Board finds the Veteran's VA clinicians attributed his current congestive heart failure to his hypertension as well as to his co-morbid anemia, his history of alcohol consumption, and to his hepatic disease.  There is no probative medical opinion from any source relating the Veteran's active service to his current cardiovascular disorder, arterial hypertension, pulmonary hypertension, or diabetes mellitus.  

The Board observes that the Veteran alone has generally attributed these disorders to service, although on the basis of his status as a "Vietnam Veteran."  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, a cardiovascular disorder such as congestive heart failure, arterial hypertension, pulmonary hypertension, and diabetes mellitus are not the type of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

These disorders involve non-observable pathological processes that are clearly beyond the expertise of a layperson to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Therefore, the Veteran's lay opinions relating these disorders to active service have little probative value.   

In conclusion, the preponderance of the evidence weighs against the award of service connection for a cardiovascular disorder, arterial hypertension, pulmonary hypertension, and diabetes mellitus, to include as due to herbicide exposure.  As a preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable in the instant appeals.  As such, the appeals are denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in the separate October 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records and service treatment records. 

Moreover, the Board finds that VA examinations for the claimed disorders are not warranted.  Given the absence of in-service evidence of chronic manifestations of the claims on appeal, the absence of a diagnosis of any of these disorders at any time in service or for decades thereafter, and no competent evidence of a nexus between service and the claims, a remand for a VA examination would unduly delay resolution.  In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claim.  Thus, remand for a VA examination is not warranted.

As well, the Board notes that in compliance with the February 2009 Board remand, VA obtained the Veteran's Social Security Disability benefits application and the underlying medical evidence.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for a cardiovascular disorder, diagnosed as atherosclerotic heart disease and congestive heart failure, due to herbicide exposure, is denied. 

Service connection for a pulmonary disorder, diagnosed as pulmonary hypertension, due to herbicide exposure, is denied. 

Service connection for diabetes mellitus, Type II, claimed as due to herbicide exposure, is denied. 

Service connection for arterial hypertension, claimed as due to herbicide exposure, is denied. 
 

REMAND

In February 2009, the Board remanded all five issues then on appeal (as listed on the Title page) for further development.  Specifically, the Board requested that the Veteran's Social Security disability benefits' application, and any underlying medical evidence, be obtained and added to the claims file for consideration.  That requested development was accomplished, as the medical evidence underlying the Social Security disability benefits application was obtained.  

However, AMC/RO readjudicated the then pending claims and the issued a Supplemental Statement of the Case, mailed to the Veteran in April 2010, that pertained to only four of the pending claims.  These four claims seeking entitlement to service connection for a heart condition, diabetes mellitus, high blood pressure, and pulmonary hypertension, were reviewed by the Board and denied, as given above.  

The April 2010 Supplemental Statement of the Case did not list and did not consider the Veteran's remaining, pending claim seeking service connection for chronic renal failure, claimed as due to exposure to herbicides.  The Board observes that there are references to renal failure in the medical evidence added to the claims file from the Social Security disability benefits application medical evidence.  

Accordingly, the issue of service connection for chronic renal failure, claimed as due to exposure to herbicides, is REMANDED for the following action:

Review the additional evidence added to the claims file after the June 2007 Statement of the Case, in particular the added medical evidence from the Social Security disability benefits' application.  Then, readjudicate the claim on appeal.  

If any benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative, if he has one, the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 
 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


